Citation Nr: 0813636	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic lung 
condition, identified as asthma, chronic obstructive 
pulmonary disease, and emphysema.


REPRESENTATION

Appellant represented by:	Crystal L. Osborne, Attorney


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from August 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran's January 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects his request to appear for a 
Travel Board hearing before a Veterans Law Judge.  The 
requested hearing was scheduled for March 26, 2007.  However, 
a March 2, 2007, report of contact notes that the veteran 
wished to submit evidence instead of a meeting.  The VA 
construed this communication as the appellant's wish to 
withdraw his request for such a hearing.  See 38 C.F.R. 
§ 20.702(d).  

Thereafter, in May 2007, VA received a three page facsimile 
from the veteran in which he stated that he had reported for 
the "Traveling Board of Appeals" on March 26, 2007, and the 
"Appeals Lady" would not see him.  He indicated that, 
through a mix up in communication, his records were sent to 
Washington.  

The Board finds that, inasmuch as the veteran had previously 
indicated his desire to not have a meeting and his May 2007 
communication does not request that the Travel Board hearing 
be rescheduled, a remand to reschedule the veteran for a 
Travel Board hearing is not warranted.  Simply stated, the 
veteran was informed of the date of his hearing, the Judge 
traveled to see him, and he failed to attend without good 
cause shown. 

In a June 2007 decision, the Board denied the claim.  The 
claimant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2008, the VA General 
Counsel filed a motion asking the Court to vacate and remand 
the Board's decision in this case.  By a February 2008 order, 
the Court granted the motion (mistakenly referred to by the 
Court as the "joint motion").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the General Counsel motion is unclear. 

In order to address this issue, the Board believes it must 
review the prior Board decision. 

As noted by the Board in June 2007, in a June 2001 statement, 
the veteran reported that he entered military service at 17 
years of age and began smoking cigarettes.  He switched to 
smoking a pipe at about the age of 25.  He argues that, while 
his smoking may have been a factor in his lung condition, the 
overriding cause is more likely to be the many years in a 
tanker environment.  Specifically, the veteran claims that 
service connection for a chronic lung condition, to include 
asthma, chronic obstructive pulmonary disease, and emphysema, 
is warranted because, as a tank crewman during his period of 
active duty service, he was exposed to diesel fuel, dust, 
asbestos, gun smoke and cleaning solvents.  

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision 
of law does not preclude the establishment of service 
connection for a disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in military service, naval, or air service or which became 
manifest to a requisite degree of disability during any 
applicable presumptive period.  38 U.S.C.A. § 1103(b); 
38 C.F.R. § 3.300(b).

Service medical records reflect occasional complaints of 
chest pain and coughing and, in June 1976, the veteran 
reported a history of shortness of breath, pain or pressure 
in chest, and chronic cough.  However, service medical 
records are silent with respect to a chronic lung condition 
and, upon retirement examination in March 1977, the veteran 
reported no history of shortness of breath, pain or pressure 
in chest, or chronic cough and his lungs and chest were 
normal on clinical evaluation.  

Significantly, the post service medical evidence of record 
reflects that the veteran did not seek treatment for a 
complaints referable to the lungs for many decades following 
his separation from service.  Specifically, the earliest 
post-service medical evidence of record is dated in September 
1990 with a diagnosis of COPD in July 1991.  

Moreover, in a September 2002 statement, the veteran recalled 
that he rarely saw a doctor from the time of his retirement 
in 1977 until about 1989.  Therefore, the Board in June 2007 
found that a chronic lung disorder did not manifest in 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
chronic lung disorder, the Board in June 2007 noted that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a chronic lung disorder is itself evidence which 
tends to show that a lung disorder did not have an onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a lung 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a lung disorder to the veteran's 
military service.  The veteran has described exposure to 
diesel fuel, dust, asbestos, gun smoke and cleaning solvents.  
The Board observes that the appellant is a decorated combat 
veteran who served in Korean and Vietnam.  He has 22 years 
and ten months of active duty and he is the recipient of the 
Bronze Star Medal with V device and the Combat Infantryman's 
Badge, among other awards and decorations, which reflect his 
participation in combat.  As such, there is satisfactory 
evidence that the veteran was exposed to the identified 
elements during his tour of duty in Korea and Vietnam 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  

However, section 1154(b) serves only to relax the evidentiary 
burden to establish the incurrence of a disease or injury in 
service.  It does not provide a substitute for medical-nexus 
evidence.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, in June 2007, the Board found that the post-
service medical record provided evidence, overall, against 
this claim, indicating a disorder that began many years after 
service with a strong connection to smoking and no connection 
to exposure to anything during service.  Such facts provide 
strong evidence against this claim.

The Board observes that a February 2002 letter from the 
veteran's private physician notes that Pulmonary Function 
Tests accomplished in August 2001 demonstrated severe 
emphysematous asthmatic chronic obstructive pulmonary 
disease.  In addition, this letter includes the opinion that, 
although the veteran had a significant and severe smoking 
history, it is conceivable that exposure to petroleum exhaust 
fumes, paint fumes, dust, asbestos, and gunpowder during his 
service in the military, over a long period of time, could 
have contributed to his current state of severe lung disease.  

The Board in June 2007 found that the veteran's history of 
smoking provides evidence against this claim, clearly 
indicating a cause for the veteran's lung disorder.  At the 
time, the Board in June 2007 found that the "connection 
between lung disorders and smoking is clear."

Regarding the statement above, the VA General Counsel motion 
notes that the Board "should bear in mind that its 
conclusion cannot be based on its own unsubstantiated medical 
opinion."  

In this regard, the Board restates the finding that the 
connection between lung disorders and smoking is "clear".  
Precedent opinions of VA's General Counsel itself have 
discussed the cause-and-effect relationship between chronic 
smoking and the eventual development of respiratory disorders 
such as pulmonary emphysema. See VAOPGCPREC 2-93 (Jan. 13, 
1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, as noted 
above, for claims, as here, filed on or after June 9, 1998, 
there is now an express prohibition against service 
connection for any disability resulting from injury or 
disease attributable to the use of tobacco products. 38 
U.S.C.A.  § 1103; 38 C.F.R. § 3.300.

The basis of the VA General Counsel motion was a finding that 
a VA examination should have been undertaken in light of the 
Court's decision in McLendon.  This Court decision was 
specifically addressed by the Board in the June 2007 
decision.

In June 2007, the Board found that the evidence, which 
reveals that the veteran did not have a chronic lung disorder 
in service or for many years thereafter, warranted the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact (overall) 
provide evidence against this claim, the Board found no basis 
for a VA examination or medical opinion to be obtained.  

The Board in June 2007 stated:

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or 
recurrent symptoms of a disability may be associated 
with the veteran's service or with another service-
connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon 
are not met in this case.

The Board has considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the 
absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining 
physician in the role of a fact finder.  This is the 
Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both 
in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination 
or to obtain a medical opinion under the circumstances 
here presented would be serve no useful purpose.  The 
duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  See also 38 
U.S.C.A. § 5103A(a)(2) (West 2002).  

Notwithstanding the above, the VA General Counsel overturned 
the findings of the Board, indicating that an examination 
should have been obtained, notwithstanding the veteran's long 
history of tobacco abuse and the fact that he has already 
been awarded a total disability rating for compensation 
purposes based on individual unemployability due to other 
service connected disabilities for many years.  In fact, in 
the March 2008 letter from the veteran's attorney to the 
Board (at page 11), the veteran's own attorney concedes that 
a grant of this claim will not provide the veteran additional 
VA compensation. 

It light of these facts, the basis for VA General Counsel 
finding that the motion was warranted in the interests of 
"judicial economy and efficiency" is very unclear. 

In any event, the case is REMANDED for the following action:

1.  The veteran should also be afforded appropriate 
VA examination to determine the likely etiology of 
his chronic lung condition, identified as asthma, 
chronic obstructive pulmonary disease, and 
emphysema.  The claims folder must be made 
available to the examiner for review.

Following examination and review of the claims 
folder, the examiner should provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that the veteran's 
lung condition first manifested in service, and/or 
is causally related to service, including exposure 
to diesel engine exhaust. 

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it. 

The reasoning for the opinions expressed should 
be fully set forth.  If the requested opinions 
cannot be rendered without resort to speculation, 
the examiner should so state.

2.  If any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) and an 
appropriate time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



